There are five reasons of appeal set out in the record. Only one — the fifth — is pursued in the appellant's brief, namely, that "the court erred and mistook the law in sustaining the demurrer, and thereby deciding that a member of a voluntary association, unincorporated, cannot, under the statute of Connecticut, institute and maintain an action at law against the association."
The statute to which reference is made in section 979 of the General Statutes. The act which is now that section was first passed in 1864. Prior to that time there was an act — now section 895 of the General Statutes — which permitted a partnership to sue or be sued by the partnership name alone, without giving the names of the several partners. Section 979 was but an enlargement of the earlier *Page 228 
statute. It relates solely to the form of mesne process by or against voluntary associations. It does not purport to, nor does it, affect the relations of the members, of such an association between themselves or to the association; nor their liabilities to one another, or to the association or to other persons; nor of the association to its members. If without that statute a member of a voluntary association could not institute and maintain an action at law against the association, he cannot maintain one by reason of that statute. That the statute confers any right on a member, or imposes any liability on the association, such as can arise only out of the law of corporations, would seem to be excluded by its language. It speaks of an association "not having corporate powers." Apart from this statute the law is clear that a member of an unincorporated association cannot maintain an action at law against the association, nor can the association maintain such an action against, one of its members. Story's Eq. Jur., §§ 107, 479; Warren v.Stearns, 19 Pick., 73; McMahon v. Rauhr,
47 N. York, 67; Cheeny v. Clark, 3 Verm., 431.
  There is no error in the judgment appealed from.
In this opinion the other judges concurred.